DETAILED ACTION

The Amendment filed by Applicant on 04/28/2022 is entered.

Claim 8 is canceled.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 04/28/2022 have been fully considered and they are found persuasive.

The rejection of claims 1-2, 5-7 and 9-13 under 35 U.S.C. 103 as being unpatentable over Bartley et al., U.S. Patent No. 8716392 B2 (“Bartley”) in view of Kato et al., US 2013/0029159 A1 (hereinafter “Kato”) is withdrawn.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bartley et al., U.S. Patent No. 8,716,392 B2 (“Bartley”) in view of Kato et al., US 2013/0029159 A1 (hereinafter “Kato”) in further view of Ono et al., U.S. Patent No. 5,830,578 (hereinafter “Ono”).

Allowable Subject Matter/Reasons for Allowance
Claims 1-7 and 9-13 are allowed.

The following is an examiner's statement of reasons for allowance: The closest prior art located or identified by the Examiner is Bartley, Kato and Ono. 

Bartley teaches a method of preparing polyurethane dispersion. See Bartley, Abstract; col. 1, lines 35-53. Bartley teaches an aspect of preparing a non-fluorinated polyurethane by reacting a prepolymer comprising the reaction product of a polyisocyanate (4,4’-dicyclohexylmethane di-isocyanate) and a silicon polyol. See Bartley, col. 3, line 59 through col. 4, line 24. Bartley further teaches taking the prepared prepolymer and reacting the prepared prepolymer with an organic polyol (dimethylolpropionic acid). See col. 6, lines 53-55. Interestingly, Bartley teaches an excess of polyisocyanate can be added with silicon polyol to produce a prepolymer with excess polyisocyanate before the addition of organic polyol (acidic diol). See Bartley, col. 5, lines 38-61. Bartley further teaches the prepolymer can be prepared with an organotin compound. See Bartley, col. 5, line 31. Bartley further teaches the incorporation of silsesquioxane into the polyurethane composition with a mixture of water and buffer. See Bartley, col. 7, line 42 through col. 8, lines 16. Bartley further teaches a neutralization step of treatment with base to produce a salt. See Bartley, col. 6, lines 60-64. Furthermore, Bartley teaches the organic polyol can react with the prepolymer and polyisocyanate in order to chain extend the polyurethane. See Bartley, col. 7, lines 10-12. Present claims 9-13 point to the molar ratios of the various ingredients that make up the preparation of the polyurethane. Kato teaches in analogous art a method of reacting an isocyanate/(meth)acryloyloxy with a secondary hydroxyl in a silsesquioxane compound. See Kato, [0184]. Ono teaches in analogous art a polyurethane resin prepared with a glycol of claims 3-4 or a silicon-based polymer. See Ono, col. 4, lines 4-19. The present invention differs from Bartley, Kato and Ono in that among other things the present invention requires a diamine chain extender.

As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Bartley and Kato to render the present invention anticipated or obvious to one of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102.  The examiner can normally be reached on Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        



rdh